

Exhibit 10.1
THROUGHPUT AND TANKAGE AGREEMENT
(Tyler Terminal and Tankage)


This Throughput and Tankage Agreement (this “Agreement”) is dated as of July 26,
2013 by and between Delek Refining, Ltd., а Texas limited partnership
(“Refining”), and Delek Marketing & Supply, LP, a Delaware limited partnership
(“Logistics”). Each of Refining and Logistics are individually referred to
herein as a “Party” and collectively as the “Parties.”
RECITALS:
WHEREAS, Logistics is the owner of each of the Terminal and the Tankage; and
WHEREAS, Refining desires to utilize the Terminal and the Tankage, and Logistics
desires to provide throughput and storage services to Refining, all on the terms
set forth in this Agreement.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:
Section 1.Definitions.
Capitalized terms used throughout this Agreement and not otherwise defined
herein shall have the meanings set forth below.
“Actual Throughput” means the aggregate volume of Materials that Refining
throughputs at the Terminal.
“Affiliate” means, with respect to а specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (i) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any Person and (iii) the ability to direct the
business and affairs of any Person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, Delek
US and its subsidiaries (other than the General Partner, the Partnership and its
subsidiaries), including Refining, on the one hand, and the General Partner, the
Partnership and its subsidiaries, including Logistics, on the other hand, shall
not be considered Affiliates of each other.
“Ancillary Services” means the following services to be provided by Logistics to
Refining: truck receipts (feedstocks, blendstocks and unfinished products),
truck rack blending, tank sampling, tank-to-tank transfers, ethanol storage,
ethanol blending, generic gasoline additization, lubricity/conductivity
additization, product receipt, proprietary additive additization, red dye
additization,

HOU02:1274125    - 1-

--------------------------------------------------------------------------------



transmix, coke, slurry and butane loading/unloading (truck) and seasonal flow
improver additization or other similar services.
“Ancillary Services Fees” means, for any month during the Term of this
Agreement, the fees set forth on Exhibit B to be paid by Refining pursuant to
Section 2(c)(ii) during that month for Ancillary Services provided by Logistics.
“API” means the American Petroleum Institute.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision of condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question, including Environmental Law.
“Assumed OPEX” means $6,100,000.
“barrel” means 42 U.S. gallons, measured at 60° F.
“bpd” means barrels per day.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.
“Capital Amortization Period” has the meaning set forth in Section 2(l)(iv).
“Capital Expenditure Notice” has the meaning set forth in Section 2(l)(iii).
“Capital Improvement” means (a) any modification, improvement, expansion or
increase in the capacity of the Terminal or the Tankage or any portion thereof,
or (b) any connection, or new point of receipt or delivery for Materials.
“Claimant” shall have the meaning assigned to such term in Section 13(i).
“Confidential Information” means all information, documents, records and data
that a Party furnishes or otherwise discloses to the other Party (including any
such items furnished prior to the execution of this Agreement), together with
all analyses, compilations, studies, memoranda, notes or other documents,
records or data (in whatever form maintained, whether documentary, computer or
other electronic storage or otherwise) prepared by the receiving Party which
contain or otherwise reflect or are generated from such information, documents,
records and data; provided, however, that the term “Confidential Information”
does not include any information that (i) at the time of disclosure or
thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (ii) is developed by
the receiving Party

HOU02:1274125    - 2 -

--------------------------------------------------------------------------------



without reliance on any Confidential Information or (iii) is or was available to
the receiving Party on a nonconfidential basis from a source other than the
disclosing Party that, insofar as is known to the receiving Party after
reasonable inquiry, is not prohibited from transmitting the information to the
recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.
“Contract Quarter” means a three-month period that commences on January 1, April
1, July 1 or October 1, and ends on March 31, June 30, September 30 or December
31, respectively, except that the initial Contract Quarter shall commence on the
Effective Date and end on September 30, 2013 and the final Contract Quarter
shall end on the last day of the Term.
“Contract Year” means a year that commences on July 1 and ends on the last day
of June in the following year, except that the initial Contract Year shall
commence on the Effective Date and the final Contract Year shall end on the last
day of the Term.
“Control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
“Crude Oil” means the naturally occurring hydrocarbon mixtures but not including
recovered or recycled oils or any cracked materials.
“Deficiency Notice” has the meaning set forth in Section 7(а).
“Deficiency Payment” has the meaning set forth in Section 7(a).
“Delek US” means Delek US Holdings, Inc., a Delaware corporation.
“Dispute” means any and all disputes, claims, controversies and other matters in
question between Logistics, on the one hand, and Refining, on the other hand,
under this Agreement.
“Effective Date” means July 26, 2013.
“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other similar federal, state or
local environmental conservation and protection laws, each as amended from time
to time.
“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.

HOU02:1274125    - 3 -

--------------------------------------------------------------------------------



“Estimated Expansion Capital Expenditure” has the meaning set forth in Section
2(l)(iii).
“Expansion Capital Expenditure” has the meaning set forth in Section 2(l)(iii).
“First Offer Period” has the meaning set forth in Section 5.
“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any court or Governmental
Authority having jurisdiction while the same is in force and effect, civil
disturbances, explosions, breakage, accident to machinery, storage tanks or
lines of pipe, inability to obtain or unavoidable delay in obtaining material or
equipment, inability to obtain Materials because of a failure of third-party
pipelines, and any other causes whether of the kind herein enumerated or
otherwise not reasonably within the control of the Party claiming suspension and
which through the exercise of due diligence such Party is unable to prevent or
overcome.
“Force Majeure Notice” has the meaning set forth in Section 3(a).
“Force Majeure Party” has the meaning set forth in Section 3(a).
“Force Majeure Period” has the meaning set forth in Section 3(a).
“General Partner” means the general partner of the Partnership.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Group A Minimum Storage Capacity” means an aggregate usable storage capacity of
1,345,000 barrels for storage of Materials other than Waste/Catalyst.
“Group A Storage Fee” has the meaning set forth in Section 2(d)(i).
“Group A Tankage” means the tankage adjacent to the Refinery listed on Exhibit A
that is used for storage of Materials other than Waste/Catalyst.
“Group B Minimum Storage Capacity” means an aggregate usable storage capacity of
20,000 barrels for storage of Waste/Catalyst.
“Group B Storage Fee” has the meaning set forth in Section 2(d)(i).
“Group B Tankage” means the tankage adjacent to the Refinery listed on Exhibit A
that is used for storage of Waste/Catalyst.

HOU02:1274125    - 4 -

--------------------------------------------------------------------------------



“Inflation Index” means, at any adjustment date hereunder, the year-over-year
change in the PPI.
“Initial Term” has the meaning set forth in Section 4(a).
“Intermediates” means any hydrocarbons that are unfinished products or that
require further processing to be sold as, or blended into, finished products.
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Applicable Law.
“Logistics Indemnitees” has the meaning set forth in Section 11(b).
“Marketing Agreement” means the Marketing Agreement, dated as of November 7,
2012, between Refining and Logistics, as the same may be amended from time to
time.
“Materials” means any Crude Oil, Intermediates, Products and other hydrocarbons
and/or Waste/Catalyst stored under this Agreement.
“Minimum Storage Capacity” means the Group A Minimum Storage Capacity and the
Group B Minimum Storage Capacity.
“Monthly Expansion Capital Amount” has the meaning set forth in Section
2(l)(iv).
“Minimum Throughput Capacity” means an aggregate amount of throughput capacity
at the Terminal equal to 60,000 bpd multiplied by the number of calendar days in
the Contract Quarter.
“Minimum Throughput Commitment” means an aggregate amount of Materials equal to
50,000 bpd multiplied by the number of calendar days in the Contract Quarter.
“Notice Period” has the meaning set forth in Section 9(b).
“Omnibus Agreement” means that certain amended and restated omnibus agreement
dated as of July 26, 2013, among Delek US, on behalf of itself and the other
Delek Entities (as defined therein), Refining, Lion Oil Company, the
Partnership, Paline Pipeline Company, LLC, SALA Gathering Systems, LLC, Magnolia
Pipeline Company, LLC, El Dorado Pipeline Company, LLC, Delek Crude Logistics,
LLC, Delek Marketing-Big Sandy, LLC, Delek Marketing & Supply, LP, Delek
Logistics Operating, LLC and the General Partner, as the same may be amended
from time to time.
“Open Assets” has the meaning set forth in Section 2(q).
“Parties” or “Party” has the meaning set forth in the preamble to this
Agreement.

HOU02:1274125    - 5 -

--------------------------------------------------------------------------------



“Partnership” means Delek Logistics Partners, LP, a Delaware limited
partnership.
“Partnership Change of Control” means Delek US ceases to Control the General
Partner.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or political subdivision thereof or other entity.
“PPI” means the Producer Price Index—Commodities—Finished Goods, as reported by
the U.S. Bureau of Labor Statistics.
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate.
“Product” means any refined petroleum products stored and handled under this
Agreement in support of Refining’s operations.
“Purchase Agreement” means the Asset Purchase Agreement (Tyler Terminal and
Tankage) dated as of July 26, 2013 between Refining, as seller, and Logistics,
as buyer.
“Receiving Party Personnel” has the meaning set forth in Section 13(j)(iv).
“Refinery” means Refining’s Crude Oil refinery in Tyler, Texas.
“Refining Indemnitees” has the meaning set forth in Section 11(a).
“Renewal Term” has the meaning set forth in Section 4(a).
“Respondent” shall have the meaning assigned to such term in Section 13(i).
“Restoration” has the meaning set forth in Section 8(b).
“Right of First Refusal” has the meaning set forth in Section 5.
“Shortfall Payment” has the meaning set forth in Section 2(e)(i).
“Special Damages” has the meaning set forth in Section 12.
“Storage Fees” means the Group A Storage Fee and the Group B Storage Fee.
“Suspension Notice” has the meaning set forth in Section 9(b).
“Tankage” means the Group A Tankage and the Group B Tankage.
“Term” has the meaning set forth in Section 4(a).
“Terminal” means the light products loading rack located adjacent to the
Refinery, including the loading, office and shop facilities owned, operated,
leased or used pursuant to a contractual right

HOU02:1274125    - 6 -

--------------------------------------------------------------------------------



of use by Logistics or its Affiliates, which includes the additive tanks located
at the terminal that store Materials and the piping, truck facilities and other
facilities related thereto, together with existing and future modifications or
additions.
“Termination Notice” has the meaning set forth in Section 3(b).
“Throughput Fee” has the meaning set forth in Section 2(c)(i).
“Transaction Agreements” means, collectively, this Agreement, the Purchase
Agreement, the Omnibus Agreement, the Lease and Access Agreement (Tyler Terminal
and Tankage) dated as of July 26, 2013 between Refining and Logistics and the
Site Services Agreement (Tyler Terminal and Tankage Agreement) dated as of July
26, 2013 between Refining and Logistics.
“Waste/Catalyst” means any non-salable byproducts of the refining process.
Section 2.    Agreement to Use Services Relating to Terminal and Tankage.
The Parties intend to be strictly bound by the terms set forth in this
Agreement, which sets forth fees to Logistics to be paid by Refining and
requires Logistics to provide certain throughput and storage services to
Refining.
(a)    Obligations of Logistics. During the Term and subject to the terms and
conditions of this Agreement, Logistics agrees to: (i) own or lease and operate
and maintain in accordance with Section 8(b) all assets necessary to handle the
Materials from Refining; (ii) provide the services required under this
Agreement; and (iii) perform all operations relating to the Terminal and the
Tankage that it is required to perform under the Transaction Agreements.
(b)    Minimum Throughput Commitment at the Terminal. During each Contract
Quarter during the Term and subject to the terms and conditions of this
Agreement, Refining agrees that, commencing on the Effective Date, Refining
shall throughput at least the Minimum Throughput Commitment at the Terminal, and
Logistics shall make available to Refining dedicated capacity at the Terminal,
at all times sufficient to allow Refining to throughput the Minimum Throughput
Capacity at the Terminal. Allocation of capacity for Materials of different
types at the Terminal shall be in accordance with practices as of the Effective
Date, or as otherwise may be agreed between the Parties from time to time.
(c)    Throughput Fee at the Terminal.
(i)    The throughput fee initially applicable to throughput at the Terminal
shall be $0.35 per barrel (the “Throughput Fee”). Subject to Sections 2(e) and
Section 2(k), Refining shall pay Logistics an amount equal to the Throughput Fee
multiplied by the Actual Throughput at the Terminal.
(ii)    Logistics shall provide the Ancillary Services to Refining at the
Terminal. Refining shall pay the per-barrel Ancillary Services Fees listed on
Exhibit B for such services. If any additional ancillary services are requested
by Refining that are different in kind, scope or frequency from the Ancillary
Services that have been historically provided, then the

HOU02:1274125    - 7 -

--------------------------------------------------------------------------------



Parties shall negotiate in good faith to determine whether such ancillary
services may be provided and the appropriate rates to be charged for such
ancillary services. All fuel additives, dyes, de-icers and other additions
requested to be added to the Materials will be provided by Refining at no cost
to Logistics.
(iii)    The Throughput Fee shall be adjusted on July 1 of each Contract Year
commencing on July 1, 2014, by an amount equal to the increase or decrease, if
any, in the Inflation Index; provided, however, that the Throughput Fee shall
not be decreased below the initial Throughput Fee provided in this Section 2(c).
If the PPI is no longer published, Logistics and Refining shall negotiate in
good faith to agree on a new index that gives comparable protection against
inflation and the same method of adjustment for increases or decreases in the
new index shall be used to calculate increases or decreases in the Throughput
Fee. If Refining and Logistics are unable to agree, a new index will be
determined by arbitration in accordance with Section 13(i) and the same method
of adjustment for increases in the new index shall be used to calculate
increases in the Throughput Fee.
(iv)    During the Term of this Agreement, if new laws or regulations are
enacted that require Logistics to make substantial and unanticipated capital
expenditures with respect to the Terminal, the Parties will renegotiate the
Throughput Fee in good faith in order to compensate Logistics on account of such
incremental capital costs. The Parties shall use their commercially reasonable
efforts to mitigate the impact of, and comply with, such new laws or
regulations. If Refining and Logistics are unable to agree upon a renegotiated
Throughput Fee, the renegotiated Throughput Fee will be determined by
arbitration in accordance with Section 13(i).
(d)    Storage Fees for the Tankage.
(i)    Refining shall pay Logistics a fee of $831,667 per month (the “Group A
Storage Fee”) for dedicated storage capacity in the Group A Tankage. Refining
shall pay Logistics a fee of $10,000 per month (the “Group B Storage Fee”) for
dedicated storage capacity in the Group B Tankage.
(ii)    Notwithstanding the foregoing, in the event that the Effective Date is
any date other than the first day of а calendar month, then the Storage Fees for
the initial contract month shall be prorated based upon the number of days
remaining in such month.
(iii)    The Materials storage capacity provided to Refining in the Tankage may
be temporarily reduced by Logistics (without any adjustment to the Storage Fees)
as a result of repairs and/or maintenance on storage tanks that reduce the
storage capacity available in Tankage, so long as the reduced storage capacity
will not result in the inability of Logistics to provide the Group A Minimum
Storage Capacity or the Group B Minimum Storage Capacity.
(iv)    The amount of the Storage Fees shall be adjusted on July 1 of each
Contract Year commencing on July 1, 2014, by an amount equal to the increase or
decrease, if any, in the Inflation Index, provided, however, that the Storage
Fees shall not be decreased below

HOU02:1274125    - 8 -

--------------------------------------------------------------------------------



the initial Storage Fees provided in this Section 2(d). If the PPI is no longer
published, Refining and Logistics shall negotiate in good faith to agree an a
new index that gives comparable protection against inflation and the same method
of adjustment for increases or decreases in the new index shall be used to
calculate increases or decreases in the Storage Fees. If Refining and Logistics
are unable to agree upon а new index, the new index will be determined by
arbitration in accordance with Section 13(i).
(v)    During the Term of this Agreement, if new laws or regulations are enacted
that require Logistics to make substantial and unanticipated capital
expenditures with respect to the Tankage, the Parties will renegotiate the
Storage Fees in good faith in order to compensate Logistics on account of such
incremental capital costs. The Parties shall use their commercially reasonable
efforts to mitigate the impact of, and comply with, such new laws or
regulations. If Refining and Logistics are unable to agree upon renegotiated
Storage Fees, the renegotiated Storage Fees will be determined by arbitration in
accordance with Section 13(i).
(vi)    Allocation of storage capacity for separate Materials in the Tankage
shall be in accordance with current practices, or as otherwise may be agreed
between the Parties from time to time.
(e)    Shortfalls.
(i)    If, for any Contract Quarter, Actual Throughput is less than the Minimum
Throughput Commitment, then Refining shall pay Logistics an amount (a “Shortfall
Payment”) equal to the difference between (i) the Minimum Throughput Commitment
multiplied by the Throughput Fee and (ii) the aggregate Throughput Fees for such
Contract Quarter payable under Section 2(c)(i).
(ii)    The Parties acknowledge and agree that there shall be no carry-over of
deficiency volumes with respect to the Minimum Throughput Commitment and the
payment by Refining of the Shortfall Payment shall relieve Refining of any
obligation to meet such Minimum Throughput Commitment for the relevant Contract
Quarter. The Parties further acknowledge and agree that there shall not be any
carry-over of volumes in excess of the Minimum Throughput Commitment to any
subsequent Contract Quarter.
(f)    Operating and Capital Expenses.
(i)    Except as provided in the Omnibus Agreement and Section 2(f)(ii), during
the Term and subject to the terms and conditions of this Agreement, including
Section 2(l), Logistics will bear 100% of all operating and capital expenses
incurred in its operation of the Terminal and the Tankage. For avoidance of
doubt, such operating expenses shall include all tank inspections (including
inspections in compliance with API Standard 653 for Aboveground Storage Tanks)
conducted after the Effective Date on the tanks included within the Tankage,
including any repairs or tests or consequential remediation that may be required
to be made to such Tankage as a result of any discovery made during such
inspections.

HOU02:1274125    - 9 -

--------------------------------------------------------------------------------



(ii)    At the end of the first four complete Contract Quarters following the
Effective Date, Logistics shall calculate the aggregate operating expenses
incurred in the operation of the Terminal and the Tankage during that
twelve-month period (provided that such calculation shall not include
extraordinary and non-recurring items of expense that are not reasonably
expected to recur in future periods during the Term). In the event that such
aggregate operating expenses exceed the Assumed OPEX, (A) Refining shall make a
one-time positive adjustment to the fees hereunder to Logistics in an amount
equal to the excess, if any, of such operating expenses over the Assumed OPEX
(without duplication of any other expenses reimbursement hereunder) and (B) the
Parties shall increase the Throughput Fee and/or the Storage Fee by an amount
necessary to increase the aggregate fees payable hereunder by an amount equal to
the excess, if any, of such aggregate operating expenses over the Assumed OPEX
for the remainder of the Term. In the event that such aggregate operating
expenses are less than the Assumed OPEX, (A) Logistics shall make a one-time
negative adjustment to the fees hereunder to Refining in an amount equal to the
excess, if any, the Assumed OPEX over such operating expenses and (B) the
Parties shall decrease the Throughput Fee and/or the Storage Fee by an amount
necessary to decrease the aggregate fees payable hereunder by an amount equal to
the difference between the Assumed OPEX and such actual operating expenses for
the remainder of the Term.
(g)    Custody Transfer and Title.
(i)    Pipeline. For Materials received into the Tankage by a pipeline, custody
of the Materials shall pass to Logistics at the point in the applicable tank’s
receiving line where such Materials enter the perimeter of the land leased or
owned by Logistics surrounding that tank. For Materials delivered by the Tankage
into a pipeline, custody of the Materials shall pass to Refining at the point in
the applicable tank’s delivery line where such Materials leave the perimeter of
the land leased or owned by Logistics surrounding that tank. For Materials
received into the Terminal by a pipeline, custody of the Materials shall pass to
Logistics at the point in such pipeline where such Materials enter the perimeter
of land leased or owned by Logistics surrounding the Terminal.
(ii)    Truck. For receipts and deliveries to or from trucks, custody shall pass
at the flange where the hoses at Logistics’ facility interconnect with the
truck.
(iii)    General. Title to all Refining’s Materials received in Logistics’
facilities shall remain with Refining at all times. Both Parties acknowledge
that this Agreement represents a bailment of Materials by Refining to Logistics
and not a consignment of Materials, it being understood that Logistics has no
authority hereunder to sell or seek purchasers for the Materials of Refining,
except as provided in Section 2(h)(iii) or in the Marketing Agreement. Refining
hereby warrants that it shall, at all times, have good title to and the right to
deliver, throughput, store and receive Materials pursuant to the terms of this
Agreement. Logistics shall be responsible for any loss or damage to the
Materials that occurs while such Materials are in its custody and shall have no
responsibility for any loss or damage to the Materials that occurs while such
Materials are not in its custody.
(h)    Product Quality; Contamination.

HOU02:1274125    - 10 -

--------------------------------------------------------------------------------



(i)    Refining shall not deliver to the Terminal or the Tankage any Materials
which: (A) would in any way be injurious to the Terminal or the Tankage; (B) may
not be lawfully stored at such facilities; or (C) would render the Terminal or
the Tankage unfit for the proper storage or handling of similar Materials. Any
and all Products that leave the Terminal shall meet all relevant ASTM, EPA,
federal and state specifications.
(ii)    Logistics shall use commercially reasonable efforts to avoid
contamination of Refining’s Materials in Logistics’ custody with any dissimilar
Materials and shall be liable to Refining for any change in the quality of such
Materials throughput at the Terminal or stored in the Tankage, in each case
caused by Logistics or its Affiliates or any third-party use of the Terminal or
the Tankage, as applicable. If Refining has delivered to the Terminal or the
Tankage Materials that have been contaminated by the existence of and/or excess
amounts of substances foreign to Materials which could cause harm to users of
the contaminated Materials, the Terminal, the Tankage or Logistics, Refining
shall be responsible for removing Refining’s contaminated Materials from the
Terminal or the Tankage. Any liability. loss, damage or expense associated with
the contamination of Refining’s Materials, including in connection with any
regulatory or judicial proceeding arising out of or relating to such
contamination, arising out of or in connection with a breach of this Section
2(h) by Logistics and/or its Affiliates shall be the sole responsibility of
Logistics; provided, however, that any liability or expense caused by Refining
or its Affiliates shall be borne by Refining.
(i)    Measurement. All quantities of Materials received or delivered by or into
truck or rail shall be measured and determined based upon the meter readings at
the Tankage or the Terminal, as applicable, as reflected by delivery tickets or
bills of lading, or if such meters are unavailable, by applicable calibration
tables. All quantities of Materials received and delivered by pipeline shall be
measured and determined based upon the meter readings of the pipeline operator,
as reflected by delivery tickets, or if such meters are unavailable, by
applicable calibration tables. Deliveries by book transfer shall be reflected by
entries in the books of Logistics. All quantities shall be adjusted to net
gallons at 60° F in accordance with ASTM D-1250 Petroleum Measurement Tables, or
latest revisions thereof. A barrel shall consist of 42 U.S. gallons and a gallon
shall contain 231 cubic inches. Meters and temperature probes shall be
calibrated according to applicable API standards. At least quarterly, Refining
shall have the right, in accordance with rack location procedure, to verify, or
cause to be verified, said calibration, with any third-party costs and expenses
to be borne by Refining. Storage tank gauging shall be performed by Logistics’
personnel daily. Logistics’ gauging shall be deemed accurate unless challenged
by an independent certified gauger. Refining may perform, or cause to be
performed, joint gauging with Logistics’ personnel (or, at Refining’s sole
expense, with third-party personnel) at the time of delivery or receipt of
Product, to verify the amount involved. If Refining should request an
independent gauger, such gauger must be reasonably acceptable to Logistics, and
the costs of such independent gauger shall be at Refining’s sole expense.
(j)    Taxes. Refining will pay all taxes, import duties, license fees and other
charges by any Governmental Authority levied on or with respect to the Materials
delivered by Refining at the Tankage, including, but not limited to, any state
gross receipts and compensating (use) taxes; provided, however, that Refining
shall not be liable hereunder for taxes (including ad valorem taxes)

HOU02:1274125    - 11 -

--------------------------------------------------------------------------------



assessed against Logistics based on Logistics’ income or ownership of the
Terminal and the Tankage. Should any Party be required to pay or collect any
taxes, duties, charges and or assessments pursuant to any federal, state, county
or municipal law or authority now in effect or hereafter to become effective
which are payable by the other Party pursuant to this Section 2(j), the proper
Party shall promptly reimburse the other Party therefor.
(k)    Invoicing and Timing of Payments. Logistics shall invoice Refining
monthly (or, in the case of Shortfall Payments, quarterly). Refining will make
payments to Logistics on a monthly (or, in the case of Shortfall Payments,
quarterly) basis during the Term with respect to services rendered by Logistics
under this Agreement in the prior month (or, in the case of Shortfall Payments,
Contract Quarter) upon the later of (i) 10 days after its receipt of such
invoice and (ii) 30 days following the end of the calendar month (or, in the
case of Shortfall Payments, Contract Quarter) during which the invoiced services
were performed. Any past due payments owed by Refining to Logistics shall accrue
interest, payable on demand, at the Prime Rate from the due date of the payment
through the actual date of payment. Payment of any Throughput Fees, Storage Fees
or Shortfall Payments pursuant to this Section 2 shall be made by wire transfer
of immediately available funds to an account designated in writing by Logistics.
If any such fee shall be due and payable on a day that is not a Business Day,
such payment shall be due and payable on the next succeeding Business Day.
(l)    Capital Improvements. During the term of this Agreement, Refining shall
be entitled to designate Capital Improvements to be made to the Terminal and the
Tankage. The following provisions shall set forth the procedures pursuant to
which Capital Improvements designated by Refining may be constructed:
(i)    For any Capital Improvement designated by Refining, Refining shall submit
a written proposal, including all specifications then available to it, for the
proposed Capital Improvement to the Terminal and/or the Tankage, as the case may
be.
(ii)    Logistics will review such proposal to determine, in its sole
discretion, whether it will consent to proceed with the proposed Capital
Improvement.
(iii)    Should Logistics determine to proceed and construct or cause to be
constructed the approved Capital Improvement, Logistics will obtain bids from
two or more general contractors reasonably acceptable to Refining for the
construction of the Capital Improvement. Based upon the bids, Logistics will
notify Refining of Logistics’ estimate of the total cost necessary to construct
such Capital Improvement (the “Capital Expenditure Notice”) (which amount shall
include the costs of capital and any other costs necessary to place such Capital
Improvement in service) (“Estimated Expansion Capital Expenditure”). Within 30
days of the Capital Expenditure Notice, Refining will notify Logistics whether
or not Refining agrees to such Estimated Expansion Capital Expenditure. In the
event Refining does not agree with such Estimated Expansion Capital Expenditure,
the Parties shall work together in good faith to reach agreement on the
Estimated Expansion Capital Expenditure (the agreed amount is referred to as the
“Expansion Capital Expenditure”); provided that, in the event the Parties do not
reach such agreement within

HOU02:1274125    - 12 -

--------------------------------------------------------------------------------



60 days of the Capital Expenditure Notice, Refining shall be entitled to proceed
with the construction of the Capital Improvement in accordance with Section
2(l)(v) below.
(iv)    Prior to beginning any construction on the Capital Improvement, (1)
Logistics shall have received all necessary regulatory approvals, (2) Logistics
and Refining shall have agreed on (A) an additional monthly payment amount to be
paid by Refining to Logistics (the “Monthly Expansion Capital Amount”) which
amount (x) shall be payable over a mutually agreed upon term not to exceed the
then remaining balance of the Initial Term (or the then current Renewal Term)
plus any Renewal Term to which Refining is then committed or shall then commit
(the “Capital Amortization Period”), and (y) shall be sufficient to provide
Logistics the equivalent of a rate of return equal to the Prime Rate plus an
additional rate of return to be agreed to by the Parties over the Capital
Amortization Period on the Expansion Capital Expenditure after taking into
account the increased cash flows to Logistics reasonably anticipated to be
received by Logistics from Refining (or from a third party pursuant to a direct
contractual commitment to Logistics) in connection with such Capital
Improvement, or (B) another adjustment to the Throughput Fee or the Storage
Fees, as applicable, as the Parties may agree and (3) the Parties shall have
agreed on any adjustment to the Minimum Throughput Commitment, the Minimum
Throughput Capacity or the Minimum Storage Capacity, as the case may be. The
Monthly Expansion Capital Amount, if applicable, shall be billed and paid
monthly following the commencement of operations of the Capital Improvement and
Refining’s obligation to pay the Monthly Expansion Capital Amount shall survive
the termination of this Agreement (other than a termination in connection with a
breach of this Agreement by Logistics or a Force Majeure event affecting the
ability of Logistics to provide services under this Agreement). In connection
with the construction of any Capital Improvement pursuant to this Section
2(l)(iv), Refining shall be entitled to participate in all stages of planning,
scheduling, implementing, and oversight of the construction. Refining shall also
be entitled to audit all expenditures incurred in connection with the Capital
Improvement in accordance with Section 13(k). The Parties agree that any Capital
Improvement constructed by Logistics pursuant to this Section 2(l)(iv) shall be
treated as the separate property of Logistics.
(v)    If for any reason the Capital Improvement shall not be constructed
pursuant to Section 2(l)(iv) above, and such Capital Improvement is in
accordance with applicable required engineering and regulatory standards, and
the Parties agree that the Capital Improvement would not reasonably be expected
to have a material adverse impact on the operations or efficiency of the
Terminal or the Tankage, taken as a whole, or result in any material additional
unreimbursed costs to Logistics, then Refining may proceed with the construction
and financing of the Capital Improvement and, upon completion of construction,
Refining shall be the owner and operator of such Capital Improvement. The
Parties agree that any Capital Improvement constructed by Refining pursuant to
this Section 2(l)(v) shall be treated as the separate property of Refining.
Logistics shall reasonably cooperate with Refining in ensuring that the Capital
Improvement shall operate as intended, including by operating and maintaining
all necessary connections to the Terminal and the Tankage, subject to Refining’s
reimbursing Logistics on a monthly basis for any incremental expenses arising
from operating or maintaining such connections as determined by Logistics

HOU02:1274125    - 13 -

--------------------------------------------------------------------------------



in good faith. Refining shall defend, indemnify and hold harmless the Logistics
Indemnitees from and against any Liabilities resulting from the construction,
ownership and operation by Refining of any Capital Improvement constructed by
Refining pursuant to this Section 2(l)(v).
(vi)    Upon completion of the construction of such Capital Improvement,
Logistics or Refining, as applicable, will own such Capital Improvement, and
will operate and maintain such Capital Improvement in accordance with Applicable
Law and recognized industry standards.
(m)    Notification of Utilization. Upon request by Logistics, Refining will
provide to Logistics written notification of Refining’s reasonable good faith
estimate of its anticipated future utilization of the Terminal and the Tankage.
(n)    Scheduling and Accepting Deliveries.
(i)    Logistics will schedule movements and accept deliveries of Materials in a
manner that permits Refining to utilize each of the Terminal and the Tankage in
substantially the same manner as it did prior to the Effective Date.
(ii)    All deliveries, receipts and withdrawals hereunder shall be made in
accordance with the scheduling procedures and processes mutually agreed upon by
the Parties. Refining warrants that it shall only send to the Terminal and/or
the Tankage those employees, agents and other representatives acting on behalf
of and at Refining’s direction who have been properly instructed as to the
characteristics and safe hauling methods associated with the Materials to be
loaded and hauled. Refining agrees to be responsible to Logistics for the
performance under this Agreement by its agents and/or representatives receiving
Materials at the Terminal and the Tankage.
(iii)    Both Parties shall abide by all Applicable Laws and ordinances and all
rules and regulations which are promulgated by the Parties or posted at the
Terminal and/or the Tankage, with respect to the use of such facilities as
herein provided. It is understood and agreed by Refining that these rules and
regulations may be changed, amended or modified by Logistics at any time. All
changes, amendments and modifications shall become binding upon Refining 10 days
following receipt by Refining of a copy thereof.
(iv)    For all purposes hereunder, any jobbers, distributors, carriers, haulers
and other customers designated in writing or otherwise by Refining to have
loading privileges under this Agreement or having possession of any loading
device furnished to Refining pursuant to this Agreement, together with their
respective officers, servants and employees, shall, when they access the
Terminal and/or the Tankage, be deemed to be representatives of Refining and
subject to the applicable terms of this Agreement, and any such person shall
enter into an appropriate access agreement with Logistics with respect to such
access.
(o)    Business Interruption Insurance. Refining or its Affiliates shall
maintain commercially reasonable business interruption insurance for the benefit
of the Refinery.

HOU02:1274125    - 14 -

--------------------------------------------------------------------------------



(p)    Insurance (Other than Business Interruption Insurance). During the Term
of this Agreement, each of Logistics and Refining shall at all times carry and
maintain, or cause to be carried and maintained, with reputable insurance
companies reasonably acceptable to the other Party, with commercially reasonable
insurance coverages and limits.
(q)    Marketing of Throughput and Storage Services to Third Parties. During the
Term, Logistics may provide throughput services to third parties at the Terminal
and storage services to third parties in the Tankage, provided that, (i) the
provision of such throughput and storage services to third parties is not
reasonably likely to negatively impact Refining’s ability to use either the
Terminal or the Tankage in accordance with the terms of this Agreement in any
material respect, (ii) prior to any third party use of either of the Terminal or
the Tankage or the entry into any agreement with respect thereto, Logistics
shall have received prior written consent from Refining with respect to such
third party usage or the entry into such agreement, as applicable, not to be
unreasonably withheld, conditioned or delayed and (iii) to the extent such
third-party usage reduces the ability of Logistics to provide the Minimum
Throughput Capacity or the applicable Minimum Storage Capacity, the Minimum
Throughput Commitment or the Storage Fees, as applicable, shall be
proportionately reduced to the extent of the difference between the Minimum
Throughput Capacity or the applicable Minimum Storage Capacity and the amount
that can be throughput at the Terminal or stored in the Tankage (prorated for
the portion of the Contract Quarter during which the Minimum Throughput Capacity
or the applicable Minimum Storage Capacity was unavailable). Notwithstanding the
foregoing, to the extent Refining is not using any portion of the Terminal or
the Tankage (the “Open Assets”) during a Force Majeure event set forth in
Section 3 or the Notice Period set forth in Section 9, Logistics may provide
throughput and/or storage services to third parties on the Open Assets pursuant
to one or more third-party agreements without the consent of Refining, and the
Minimum Throughput Commitment and the applicable Storage Fee will be reduced to
the extent of such third-party usage as set forth above; provided that such
third-party agreements and related services shall terminate following the end of
the Force Majeure Period or the restoration of Refinery operations, as
applicable.
(r)    Removal of Tank for Service or Inspection. The Parties agree that if they
mutually determine to remove a tank included in the Tankage from service or if a
tank included in the Tankage is removed from service for inspection in
compliance with API Standard 653 for Aboveground Storage Tanks, then Logistics
will not be required to utilize, operate or maintain such tank or provide the
services required under this Agreement with respect to such tank; provided,
however, that any such removal will not reduce the Storage Fees except to the
extent that Logistics is unable to provide to Refining the applicable Minimum
Storage Capacity.
(s)    Accounting Provisions and Documentation. Logistics shall furnish Refining
with the following reports covering services hereunder involving Refining’s
Materials:
(i)    Within 10 Business Days following the end of the month, a statement
showing, by Product: (A) Refining’s monthly aggregate deliveries into the
Terminal and the Tankage; (B) Refining’s monthly receipts from the Terminal and
the Tankage; (C) calculation of all Refining’s monthly terminalling services
fees; (D) Refining’s opening inventory for the preceding month; and (E)
Refining’s closing inventory for the preceding month.

HOU02:1274125    - 15 -

--------------------------------------------------------------------------------



(ii)    A copy of any meter calibration report, to be available for inspection
upon reasonable request by Refining following any calibration.
(iii)    Upon delivery from the Terminal and the Tankage, a bill of lading to
the carrier for each truck delivery. As reasonably requested by Refining, bill
of lading information shall be provided to Refining’s accounting group. Upon
each truck delivery from the Terminal and the Tankage, bill of lading
information shall be sent electronically through a mutually agreeable system.
(iv)    Transfer documents for each in-tank transfer.
(v)    Logistics shall be required to maintain the capabilities to support truck
load authorization technologies at the Terminal and the Tankage. However, costs
incurred by Logistics for replacement of loading systems or software or other
upgrades made at the request of Refining shall be recoverable from Refining
either as a lump sum payment or through an increase in Throughput Fees.
Section 3.    Force Majeure.
(a)    In the event that either Party is rendered unable, wholly or in part, by
a Force Majeure event to perform its obligations under this Agreement, then upon
the delivery by such Party (the “Force Majeure Party”) of written notice (a
“Force Majeure Notice”) and full particulars of the Force Majeure event as
promptly as practicable after the occurrence of the Force Majeure event relied
on, the obligations of the Parties, to the extent they are affected by the Force
Majeure event, shall be suspended for the duration of any inability so caused;
provided that: (i) prior to the third anniversary of the Effective Date,
Refining shall be required to continue to make payments (1) for the Throughput
Fees for volumes actually throughput under this Agreement, (2) for the Storage
Fees, and (3) for any Shortfall Payments unless, in the case of (2) and (3), the
Force Majeure event adversely affects Logistics’ ability to perform the services
it is required to perform under this Agreement, in which case, as applicable,
the Storage Fees shall only be paid (x) if the effect of such Force Majeure
event on Logistics does not result in the inability of the Refinery to operate
and (y) to the extent Refining utilizes the applicable Tankage for the storage
of its Materials during the applicable month, and instead of Shortfall Payments,
Throughput Fees shall only be paid as provided under (i)(1) above; and (ii) from
and after the third anniversary of the Effective Date, Refining shall be
required to continue to make payments (1) for the Throughput Fees for volumes
actually delivered under this Agreement and (2) for the Storage Fee to the
extent Refining utilizes the applicable Tankage for the storage of its Materials
during the applicable month. The Force Majeure Party shall identify in such
Force Majeure Notice the approximate length of time that it believes in good
faith such Force Majeure event shall continue (the “Force Majeure Period”).
Refining shall be required to pay any amounts accrued and due under this
Agreement at the time of the Force Majeure event. The cause of the Force Majeure
event shall so far as possible be remedied with all reasonable dispatch, except
that neither Party shall be compelled to resolve any strikes, lockouts or other
industrial disputes other than as it shall determine to be in its best
interests. Prior to the third anniversary of the Effective Date, any suspension
of the obligations of the Parties under this Section 3(a) as a result of a Force
Majeure event that adversely affects Logistics’ ability to perform the services
it is required to perform under this Agreement shall extend the Term for the
same period

HOU02:1274125    - 16 -

--------------------------------------------------------------------------------



of time as such Force Majeure event continues (up to a maximum of one year)
unless this Agreement is terminated under Section 3(b).
(b)    If the Force Majeure Party advises in any Force Majeure Notice that it
reasonably believes in good faith that the Force Majeure Period shall continue
for more than 12 consecutive months beyond the third anniversary of the
Effective Date, then at any time after the delivery of such Force Majeure
Notice, either Party may deliver to the other Party a notice of termination (a
“Termination Notice”), which Termination Notice shall become effective not
earlier than 12 months after the later to occur of (i) the delivery of the
Termination Notice and (ii) the third anniversary of the Effective Date;
provided, however, that such Termination Notice shall be deemed cancelled and of
no effect if the Force Majeure Period ends before the Termination Notice becomes
effective. Upon the cancellation of any Termination Notice, the Parties’
respective obligations hereunder shall resume as soon as reasonably practicable
thereafter, and the Term shall be extended by the same period of time as is
required for the Parties to resume such obligations. After the third anniversary
of the Effective Date and following delivery of a Termination Notice, Logistics
may terminate this Agreement, to the extent affected by the Force Majeure event,
upon 60 days prior written notice to Refining in order to enter into an
agreement to provide any third party the services provided to Refining under
this Agreement; provided, however, that Logistics shall not have the right to
terminate this Agreement for so long as Refining continues to make Shortfall
Payments.
Section 4.    Effectiveness and Term.
(a)    This Agreement shall have an initial term of eight years, commencing on
the Effective Date (the “Initial Term”). Thereafter, Refining shall have a
unilateral option to extend this Agreement for two additional four year periods
on the same terms and conditions set forth herein (each, a “Renewal Term”). The
Initial Term and any Renewal Terms are sometimes referred to collectively herein
as the “Term.” In order to exercise its option to extend this Agreement for a
Renewal Term, Refining shall notify Logistics in writing not less than 12 months
prior to the expiration of the Initial Term or any Renewal Term, as applicable.
(b)    This Agreement may be terminated and the transactions contemplated hereby
may be abandoned at any time upon written notice by either Party in the event
the other Party commits a material breach of or materially defaults under the
terms of this Agreement, and such breach or default is not cured (or a plan to
cure such breach or default reasonably satisfactory to the non-breaching or
non-defaulting Party has been adopted and is being diligently pursued by the
breaching or defaulting Party) within 15 calendar days after receipt by the
breaching Party of written notice from the non-breaching Party of such breach or
default.
(c)    Upon expiration or termination of this Agreement, Logistics shall be
responsible for removing any remaining Materials of Refining from the Tankage
and the Terminal. Logistics shall have the right to sell such Materials at
market rates and return any proceeds to Refining, less delivery costs in effect
at the time of such sale.
(d)    Refining shall, upon expiration or termination of this Agreement,
promptly remove any and all of its owned equipment, if any, and restore the
Tankage and the Terminal to their condition prior to the installation of such
equipment.

HOU02:1274125    - 17 -

--------------------------------------------------------------------------------



Section 5.    Right to Enter into a New Agreement.
In the event that Refining fails to exercise its option to extend this Agreement
for any Renewal Term, Logistics shall have the right to negotiate to enter into
one or more new throughput and tankage agreements with respect to the Terminal
and/or the Tankage with one or more third parties to begin after the date of
termination. In such circumstances, Logistics shall give Refining 45 days’ prior
written notice of any proposed new throughput and tankage agreement with a third
party, including (i) the material terms and conditions thereof (including fee
schedules, tariffs and duration) and (ii) a 45-day period (beginning on
Refining’s receipt of such written notice) (the “First Offer Period”) in which
Refining may enter into a new throughput and tankage agreement with Logistics
(the “Right of First Refusal”). If Refining makes an offer on commercial terms
that are no less favorable, taken as a whole, than the proposed third-party
offer with respect to such throughput and tankage agreement during the First
Offer Period, then Logistics shall be obligated to enter into a throughput and
tankage agreement with Refining on the terms set forth in its proposed offer. If
Refining does not exercise its Right of First Refusal in the matter set forth
above, Logistics may proceed with the negotiation of and entry into the
third-party agreement.
Section 6.    Notices.
All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided that
said notice is sent first class, postage pre-paid, via certified or registered
mail, with a return receipt requested; (c) if mailed by an internationally
recognized overnight express mail service such as FedEx, UPS, or DHL Worldwide,
one (1) Business Day after deposit therewith is prepaid; or (d) if by e-mail,
one Business day after delivery with receipt is confirmed. All notices will be
addressed to the Parties at the respective addresses as follows:
if to Refining:
Delek Refining, Ltd.
c/о Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271


with a copy, which shall not constitute notice, to:


Delek Refining, Ltd.
c/о Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: President
Telecopy No: (615) 435-1271



HOU02:1274125    - 18 -

--------------------------------------------------------------------------------



if to Logistics:
Delek Marketing & Supply, LP
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271


with a copy, which shall not constitute notice, to:


Delek Marketing & Supply, LLC
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: President
Telecopy No: (615) 435-1271


or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
Section 7.    Deficiency Payments.
(a)    As soon as practicable following the end of each calendar month under
this Agreement, Logistics shall deliver to Refining a written notice (the
“Deficiency Notice”) detailing any failure of Refining to meet its obligations
under Section 2(a), Section 2(c)(i), Section 2(c)(iii), Section 2(d)(i), Section
2(d)(iii), Section 2(e), Section 2(f), Section 2(h), Section 2(j), Section 2(k),
Section 2(l) or Section 8(c) of this Agreement. The Deficiency Notice shall (i)
specify in reasonable detail the nature of any deficiency and (ii) specify the
approximate dollar amount that Logistics believes would have been paid by
Refining to Logistics if Refining had complied with its obligations under
Section 2(a), Section 2(c)(i), Section 2(c)(iii), Section 2(d)(i), Section
2(d)(iii), Section 2(e), Section 2(f), Section 2(h), Section 2(j), Section 2(k),
Section 2(l) and Section 8(c) of this Agreement (the “Deficiency Payment”).
Refining shall pay the Deficiency Payment to Logistics 10 days after its receipt
of the Deficiency Notice.
(b)    If Refining disagrees with the Deficiency Notice, then, promptly
following the payment of any undisputed portion of the Deficiency Payment to
Logistics, a senior officer of Refining and a senior officer of Logistics shall
meet or communicate by telephone at a mutually acceptable time and place, and
thereafter as often as they reasonably deem necessary, and shall negotiate in
good faith to attempt to resolve any differences that they may have with respect
to matters specified in the Deficiency Notice. If such differences are not
resolved within 30 days following the payment of any Deficiency Payment,
Refining and Logistics shall, within 45 days following the payment of such
Deficiency Payment, submit any and all matters which remain in dispute and which
were properly included in the Deficiency Notice to arbitration in accordance
with Section 13. During the 60-day period following the receipt of the
Deficiency Notice, Refining

HOU02:1274125    - 19 -

--------------------------------------------------------------------------------



shall have the right, in accordance with Section 13(k), to inspect and audit the
working papers of Logistics relating to such Deficiency Payment.
(c)    If it is determined by arbitration in accordance with Section 13 that
Refining was required to make any or all of the disputed portion of the
Deficiency Payment, Refining shall promptly pay to Logistics such amount,
together with interest thereon from the date provided in the last sentence of
Section 7(a) at the Prime Rate, in immediately available funds.
Section 8.    Capabilities of Assets.
(a)    Interruption of Service. Logistics shall use reasonable commercial
efforts to minimize the interruption of service at the Terminal or the Tankage
and shall use its commercially reasonable efforts to minimize the impact of any
such interruption on Refining. Logistics shall inform Refining at least 60 days
in advance (or promptly, in the case of an unplanned interruption) of any
anticipated partial or complete interruption of service of the Terminal or the
Tankage, including relevant information about the nature, extent, cause and
expected duration of the interruption and the actions Logistics is taking to
resume full operations, provided that Logistics shall not have any liability for
any failure to notify, or delay in notifying, Refining of any such matters
except to the extent Refining has been materially damaged by such failure or
delay.
(b)    Maintenance and Repair Standards. Subject to interruptions for Force
Majeure events pursuant to Section 3 and for routine repair and maintenance
consistent with industry standards, Logistics shall maintain (i) the Terminal
with sufficient aggregate capacity to throughput a volume of Materials at least
equal to the Minimum Throughput Capacity and (ii) the Tankage with a capacity
sufficient to store a volume of Materials at least equal to the applicable
Minimum Storage Capacity. Logistics’ obligations may be temporarily suspended
during the occurrence of, and for the entire duration of, a Force Majeure event
or interruptions for routine repair and maintenance consistent with industry
standards that prevent Logistics from providing the Minimum Throughput Capacity
or storing the applicable Minimum Storage Capacity. To the extent Refining is
prevented for 30 or more days in any Contract Year from throughputting volumes
equal to the full Minimum Throughput Capacity or storing volumes equal to the
applicable Minimum Storage Capacity for reasons of Force Majeure or other
interruption of service affecting the facilities or assets of Logistics
(including any reduction in available storage capacity pursuant to Section
2(r)), then (i) Refining’s Minimum Throughput Commitment shall be
proportionately reduced to the extent of the difference between the Minimum
Throughput Capacity and the amount that Logistics can effectively throughput at
the Terminal (prorated for the portion of the Contract Quarter during which the
Minimum Throughput Capacity was unavailable), regardless of whether actual
throughput prior to the reduction was below the Minimum Throughput Commitment,
and/or (ii) the Group A Storage Fee shall be reduced by the amount of $0.618
and/or the Group B Storage Fee shall be reduced by the amount of $0.50 (which
amounts shall be adjusted in accordance with the adjustments to the Storage Fees
provided for in Sections 2(d), (k) and (l) above, if applicable, and prorated
for the portion of the applicable month during which such storage was
unavailable) for each barrel less than the applicable Minimum Storage Capacity
that Logistics is unable to store at the Tankage regardless of whether Refining
actually used such storage capacity. At such time as Logistics is capable of
throughputting volumes equal to the full Minimum Throughput Commitment or
storing

HOU02:1274125    - 20 -

--------------------------------------------------------------------------------



volumes equal to the applicable Minimum Storage Capacity, as applicable,
Refining’s obligation to throughput the full Minimum Throughput Commitment and
to pay the full Storage Fees shall be restored. If for any reason, including,
without limitation, a Force Majeure event, the throughput of the Terminal or
storage capacity of the Tankage should fall below the Minimum Throughput
Capacity or the Minimum Storage Capacity, respectively, then with due diligence
and dispatch, Logistics shall make repairs to the Terminal and/or the Tankage to
restore the capacity of the Terminal to that required for throughput of the
Minimum Throughput Commitment and/or Tankage to that required for storing of the
applicable Minimum Storage Capacity (“Restoration”). Except as provided below in
Section 8(c), all of such Restoration shall be at Logistics’ cost and expense,
unless the damage creating the need for such repairs was caused by the
negligence or willful misconduct of Refining, its employees, agents or
customers.
(c)    Capacity Resolution. In the event of the failure of Logistics to maintain
(i) the Terminal with sufficient capacity to throughput the Minimum Throughput
Capacity or (ii) the Tankage with a capacity sufficient to store a volume of
Materials at least equal to the applicable Minimum Storage Capacity, then either
Party shall have the right to call a meeting between executives of both Parties
by providing at least two Business Days’ advance written notice. Any such
meeting shall be held at a mutually agreeable location and attended by
executives of both Parties each having sufficient authority to commit his or her
respective Party to a Capacity Resolution (hereinafter defined). At the meeting,
the Parties will negotiate in good faith with the objective of reaching a joint
resolution for the Restoration which will, among other things, specify steps to
be taken by Logistics to fully accomplish the Restoration and the deadlines by
which the Restoration must be completed (the “Capacity Resolution”). Without
limiting the generality of the foregoing, the Capacity Resolution shall set
forth an agreed upon time schedule for the Restoration activities. Such time
schedule shall be reasonable under the circumstances, consistent with applicable
industry standards and shall take into consideration Logistic’ economic
considerations relating to costs of the repairs and Refining’s requirements
concerning its refining and marketing operations. Logistics shall use
commercially reasonable efforts to continue to provide throughput and storage of
Refining’s Materials, to the extent the Terminal and Tankage have the capability
of doing so, during the period before Restoration is completed. In the event
that Refining’s economic considerations justify incurring additional costs to
complete the Restoration in a more expedited manner than the time schedule
determined in accordance with the preceding sentence, Refining may require
Logistics to expedite the Restoration to the extent reasonably possible, subject
to Refining’s payment, in advance, of the estimated incremental costs to be
incurred as a result of the expedited time schedule. In the event the Parties
agree to an expedited Restoration plan wherein Refining agrees to fund a portion
of the Restoration cost, then neither Party shall have the right to terminate
this Agreement pursuant to Section 3(b) above so long as such Restoration is
completed with due diligence and dispatch, and Refining shall pay its portion of
the Restoration Cost to Logistics in advance based on a good faith estimate
based on reasonable engineering standards. Upon completion, Refining shall pay
the difference between the actual portion of Restoration costs to be paid by
Refining pursuant to this Section 8(c) and the estimated amount paid under the
preceding sentence within 30 days after receipt of Logistics’ invoice therefor,
or, if appropriate, Logistics shall pay Refining the excess of the estimate paid
by Refining over Logistics’ actual costs as previously described within 30 days
after completion of the Restoration.

HOU02:1274125    - 21 -

--------------------------------------------------------------------------------



Section 9.    Suspension of Refinery Operations
(a)    Refining shall use reasonable commercial efforts to minimize the
interruption of operations at the Refinery. Refining shall inform Logistics at
least 60 days in advance (or promptly, in the case of an unplanned interruption)
of any anticipated partial or complete interruption of operations of the
Refinery, including relevant information about the nature, extent, cause and
expected duration of the interruption and the actions Refining is taking to
resume full operations, provided that Refining shall not have any liability for
any failure to notify, or delay in notifying, Logistics of any such matters
except to the extent Logistics has been materially damaged by such failure or
delay.
(b)    From and after the second anniversary of the Effective Date, in the event
that Refining decides to permanently or indefinitely suspend refining operations
at the Refinery for a period that shall continue for at least 12 consecutive
months, Refining may provide written notice to Logistics of Refining’s intent to
terminate this Agreement (the “Suspension Notice”). Such Suspension Notice shall
be sent at any time (but not prior to the second anniversary of the Effective
Date) after Refining has notified Logistics of such suspension and, upon the
expiration of the period of 12 months (which may run concurrently with the
12-month period described in the immediately preceding sentence) following the
date such notice is sent (the “Notice Period”), this Agreement shall terminate.
If Refining notifies Logistics, more than two months prior to the expiration of
the Notice Period, of its intent to resume operations at the Refinery, then the
Suspension Notice shall be deemed revoked and this Agreement shall continue in
full force and effect as if such Suspension Notice had never been delivered.
Subject to Section 3(a) and Section 9(c), during the Notice Period, Refining
shall remain liable for Deficiency Payments. During the Notice Period, Logistics
may terminate this Agreement upon 60 days prior written notice to Refining in
order to enter into an agreement to provide any third party the services
provided to Refining under this Agreement; provided, however, that Logistics
shall not have the right to terminate this Agreement for so long as Refining
continues to make Deficiency Payments.
(c)    If refining operations at the Refinery are suspended for any reason
(including refinery turnaround operations and other scheduled maintenance), then
Refining shall remain liable for Deficiency Payments under this Agreement for
the duration of the suspension, unless and until this Agreement is terminated as
provided above. Refining shall provide at least 30 days’ prior written notice of
any suspension of operations at the Refinery due to a planned turnaround or
scheduled maintenance, provided that Refining shall not have any liability for
any failure to notify, or delay in notifying, Logistics of any such suspension
except to the extent Logistics has been materially damaged by such failure or
delay.
(d)    In the event the operations of the Refinery are suspended under this
Section 9 or as a result of a Force Majeure event, Logistics shall have the
right to provide transportation and storage services to third parties on the
terms and conditions set forth in Section 2(q).
Section 10.    Regulatory Matters
(a)    The Parties are entering into this Agreement in reliance upon and shall
comply in all material respects with all Applicable Law which directly or
indirectly affects the services provided

HOU02:1274125    - 22 -

--------------------------------------------------------------------------------



hereunder. Each Party shall be responsible for compliance with all Applicable
Law associated with such Party’s respective performance hereunder and the
operation of such Party’s facilities. In the event any action or obligation
imposed upon a Party under this Agreement shall at any time be in conflict with
any requirement of Applicable Law, then this Agreement shall immediately be
modified to conform the action or obligation so adversely affected to the
requirements of the Applicable Law, and all other provisions of this Agreement
shall remain effective.
(b)    If during the Term, any new Applicable Law becomes effective or any
existing Applicable Law or its interpretation is materially changed, which
change is not addressed by another provision of this Agreement and which has a
material adverse economic impact upon a Party, either Party, acting in good
faith, shall have the option to request renegotiation of the relevant provisions
of this Agreement with respect to future performance. The Parties shall then
meet to negotiate in good faith amendments to this Agreement that will conform
to the new Applicable Law while preserving the Parties’ economic, operational,
commercial and competitive arrangements in accordance with the understandings
set forth herein.
(c)    If during the Term, Logistics is required, under Applicable Law, to file
one or more tariffs with any Governmental Authority, in order to provide
services under this Agreement, Refining hereby agrees that, if the services to
be provided under such tariff or tariffs is provided in conformance with this
Agreement, including but not limited to the rates provided hereunder, Refining
will not oppose, or assist any other party in opposing, the filing of such
tariff or tariffs.
Section 11.    Indemnification
(a)    Except as provided in Section 3.1 of the Omnibus Agreement, Logistics
shall defend, indemnify and hold harmless Refining, its Affiliates, and their
respective directors, officers, employees, representatives, agents, contractors,
successors and permitted assigns (collectively, the “Refining Indemnitees”) from
and against any Liabilities directly or indirectly arising out of (i) any breach
by Logistics of any covenant or agreement contained herein or made in connection
herewith or any representation or warranty of Logistics made herein or in
connection herewith proving to be false or misleading, (ii)  any failure by
Logistics, its Affiliates or any of their respective employees, representatives,
agents or contractors to comply with or observe any Applicable Law, or
(iii) injury, disease, or death of any Person or damage to or loss of any
property, fine or penalty, any of which is caused by Logistics, its Affiliates
or any of their respective employees, representatives, agents or contractors in
the exercise of any of the rights granted hereunder or the handling, storage,
transportation or disposal of any Materials hereunder, except to the extent that
such injury, disease, death, or damage to or loss of property was caused by the
gross negligence or willful misconduct on the part of the Refining Indemnitees,
their Affiliates or any of their respective employees, representatives, agents
or contractors. Notwithstanding the foregoing, Logistics’ liability to the
Refining Indemnitees pursuant to this Section 11(a) shall be net of any
insurance proceeds actually received by the Refining Indemnitees or any of their
respective Affiliates from any third Person with respect to or on account of the
damage or injury which is the subject of the indemnification claim. Refining
agrees that it shall, and shall cause the other Refining Indemnitees to, (i) use
all commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the Refining Indemnitees are entitled with respect to
or on account of any such damage or injury,

HOU02:1274125    - 23 -

--------------------------------------------------------------------------------



(ii) notify Logistics of all potential claims against any third Person for any
such insurance proceeds, and (iii) keep Logistics fully informed of the efforts
of the Refining Indemnitees in pursuing collection of such insurance proceeds.
(b)    Except as provided in Section 3.1 of the Omnibus Agreement, Refining
shall defend, indemnify and hold harmless Logistics, its Affiliates, and their
respective directors, officers, employees, representatives, agents, contractors,
successors and permitted assigns (collectively, the “Logistics Indemnitees”)
from and against any Liabilities directly or indirectly arising out of (i) any
breach by Refining of any covenant or agreement contained herein or made in
connection herewith or any representation or warranty of Refining made herein or
in connection herewith proving to be false or misleading, (ii) any failure by
Refining, its Affiliates or any of their respective employees, representatives,
agents or contractors to comply with or observe any Applicable Law, or (iii)
injury, disease, or death of any person or damage to or loss of any property,
fine or penalty, any of which is caused by Refining, its Affiliates or any of
their respective employees, representatives, agents or contractors in the
exercise of any of the rights granted hereunder or the handling, storage,
transportation or disposal of any Materials hereunder, except to the extent that
such injury, disease, death, or damage to or loss of property was caused by the
gross negligence or willful misconduct on the part of the Logistics Indemnitees,
their Affiliates or any of their respective employees, representatives, agents
or contractors. Notwithstanding the foregoing, Refining’s liability to the
Logistics Indemnitees pursuant to this Section 11(b) shall be net of any
insurance proceeds actually received by the Logistics Indemnitees or any of
their respective Affiliates from any third Person with respect to or on account
of the damage or injury which is the subject of the indemnification claim.
Logistics agrees that it shall, and shall cause the other Logistics Indemnitees
to, (i) use all commercially reasonable efforts to pursue the collection of all
insurance proceeds to which any of the Logistics Indemnitees are entitled with
respect to or on account of any such damage or injury, (ii) notify Refining of
all potential claims against any third Person for any such insurance proceeds,
and (iii) keep Refining fully informed of the efforts of the Logistics
Indemnitees in pursuing collection of such insurance proceeds.
(c)    THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE
PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING
ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PARTIES
(EXCLUDING, IN THE CASE OF SECTION 11(a)(iii) AND SECTION 11(b)(iii), GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT).
(d)    The Transaction Agreements contain additional indemnity provisions. The
indemnities contained in this Section 11 are in addition to and not in lieu of
the indemnity provisions contained in the Transaction Agreements. Any
indemnification obligation of Refining to the Logistics Indemnitees on the one
hand, or Logistics to the Refining Indemnitees on the other hand, pursuant to
this Section 11 shall be reduced by an amount equal to any indemnification
recovery by such Indemnitees pursuant to the other Transaction Agreements to the
extent that such other

HOU02:1274125    - 24 -

--------------------------------------------------------------------------------



indemnification recovery arises out of the same event or circumstance giving
rise to the indemnification obligation of Refining or Logistics, respectively,
hereunder.
Section 12.    Limitation on Liability
Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party’s affiliated
Persons for any consequential, punitive, special, incidental or exemplary
damages, or for loss of profits or revenues (collectively referred to as
“Special Damages”) incurred by such Party or its affiliated Persons that arise
out of or relate to this Agreement, regardless of whether any such claim arises
under or results from contract, tort, or strict liability; provided that the
foregoing limitation is not intended and shall not affect Special Damages
imposed in favor of unaffiliated Persons that are not Parties to this Agreement.
Section 13.    Miscellaneous.
(a)    Modification; Waiver. This Agreement may be terminated, amended or
modified only by a written instrument executed by the Parties. Any of the terms
and conditions of this Agreement may be waived in writing at any time by the
Party entitled to the benefits thereof. No waiver of any of the terms and
conditions of this Agreement, or any breach thereof, will be effective unless in
writing signed by a duly authorized individual on behalf of the Party against
which the waiver is sought to be enforced. No waiver of any term or condition or
of any breach of this Agreement will be deemed or will constitute a waiver of
any other term or condition or of any later breach (whether or not similar), nor
will such waiver constitute a continuing waiver unless otherwise expressly
provided.
(b)    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter hereof and supersedes all prior
agreements and understandings of the Parties in connection therewith.
(c)    Successors and Assigns.
(i)    Refining shall not assign its rights or obligations hereunder without
Logistics’ prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (1) Refining may
assign this Agreement without Logistics’ consent in connection with a sale by
Refining of all or substantially all of the Refinery, including by merger,
equity sale, asset sale or otherwise, so long as the transferee: (A) agrees to
assume all of Refining’s obligations under this Agreement and (B) is financially
and operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by Refining in its reasonable judgment; and
(2) Refining shall be permitted to make a collateral assignment of this
Agreement solely to secure financing for Delek US and its Affiliates.
(ii)    Logistics shall not assign its rights or obligations under this
Agreement without the prior written consent of Refining, which consent shall not
be unreasonably withheld, conditioned or delayed; provided, however, that (1)
Logistics may assign this Agreement without such consent in connection with a
sale by Logistics of all or substantially

HOU02:1274125    - 25 -

--------------------------------------------------------------------------------



all of the Terminal and Tankage, including by merger, equity sale, asset sale or
otherwise, so long as the transferee: (A) agrees to assume all of Logistics’
obligations under this Agreement; (B) is financially and operationally capable
of fulfilling the terms of this Agreement, which determination shall be made by
Logistics in its reasonable judgment; and (C) is not a competitor of Refining,
as determined by Refining in good faith; and (2) Logistics shall be permitted to
make a collateral assignment of this Agreement solely to secure financing for
the Partnership and its Affiliates.
(iii)    Any assignment that is not undertaken in accordance with the provisions
set forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required.
(iv)    This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.
(v)    The Parties’ obligations hereunder shall not terminate in connection with
a Partnership Change of Control; provided, however, that in the case of a
Partnership Change of Control, Refining shall have the option to extend the Term
of this Agreement as provided in Section 4, without regard to the notice periods
provided in the fourth sentence of Section 4(a). Logistics shall provide
Refining with notice of any Partnership Change of Control at least 60 days prior
to the effective date thereof.
(d)    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
(e)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
(f)    No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assignee of a Party.
(g)    Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of Texas, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
(h)    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such

HOU02:1274125    - 26 -

--------------------------------------------------------------------------------



additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.
(i)    Arbitration Provision. Any and all Disputes shall be resolved through the
use of binding arbitration using three arbitrators, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as
supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 13(i) and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section
13(i) will control the rights and obligations of the Parties. Arbitration must
be initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations. Arbitration may be initiated by а Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Dispute to binding arbitration. Claimant’s notice
initiating binding arbitration must identify the arbitrator Claimant has
appointed. The Respondent shall respond to Claimant within 30 days after receipt
of Claimant’s notice, identifying the arbitrator Respondent has appointed. If
the Respondent fails for any reason to name an arbitrator within the 30-day
period, Claimant shall petition the American Arbitration Association for
appointment of an arbitrator for Respondent’s account. The two arbitrators so
chosen shall select а third arbitrator within 30 days after the second
arbitrator has been appointed. The Claimant will pay the compensation and
expenses of the arbitrator named by or for it, and the Respondent will pay the
compensation and expenses of the arbitrator named by or for it. The costs of
petitioning for the appointment of an arbitrator, if any, shall be paid by
Respondent. The Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator. All arbitrators must (i) be
neutral parties who have never been officers, directors or employees of
Refining, Logistics or any of their Affiliates and (ii) have not less than seven
years of experience in the energy industry. The hearing will be conducted in
Houston, Texas and commence within 30 days after the selection of the third
arbitrator. Refining, Logistics and the arbitrators shall proceed diligently and
in good faith in order that the award may be made as promptly as possible.
Except as provided in the Federal Arbitration Act, the decision of the
arbitrators will be binding on and non-appealable by the Parties hereto. The
arbitrators shall have no right to grant or award Special Damages.
(j)    Confidentiality.
(i)    Obligations. Each Party shall use commercially reasonable efforts to
retain the other Party’s Confidential Information in confidence and not disclose
the same to any third party nor use the same, except as authorized by the
disclosing Party in writing or as expressly permitted in this Section 13(j).
Each Party further agrees to take the same care with the other Party’s
Confidential Information as it does with its own, but in no event less than a
reasonable degree of care.
(ii)    Required Disclosure. Notwithstanding Section 13(j)(i) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of

HOU02:1274125    - 27 -

--------------------------------------------------------------------------------



the Securities and Exchange Commission, or is required to disclose pursuant to
the rules and regulations of any national securities exchange upon which the
receiving Party or its parent entity is listed, any of the disclosing Party’s
Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party’s Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.
(iii)    Return of Information. Upon written request by the disclosing Party,
all of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 13(j), and such archived or back-up Confidential Information shall
not be accessed except as required by Applicable Law.
(iv)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.
(v)    Survival. The obligation of confidentiality under this Section 13(j)
shall survive the termination of this Agreement for a period of two years.
(k)    Audit and Inspection. During the Term, Refining and its duly authorized
agents and/or representatives, upon reasonable notice and during normal working
hours, shall have access to the accounting records and other documents
maintained by Logistics, or any of Logistics’ contractors

HOU02:1274125    - 28 -

--------------------------------------------------------------------------------



and agents, which relate to this Agreement, and shall have the right to audit
such records at any reasonable time or times during the Term of this Agreement
and for a period of up to two years after termination of this Agreement. Claims
as to shortage in quantity or defects in quality shall be made by written notice
within 30 days after the delivery in question or shall be deemed to have been
waived. The right to inspect or audit such records shall survive termination of
this Agreement for a period of two years following the end of the Term.
Logistics shall preserve, and shall cause all contractors or agents to preserve,
all of the aforesaid documents for a period of at least two years from the end
of the Term.
[Remainder of page intentionally left blank. Signature page follows.]



HOU02:1274125    - 29 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the date first written above.
DELEK REFINING, LTD.


Ву:
DELEK U.S. REFINING GP, LLC,
its general partner







By: /s/ Kent B. Thomas    
Name: Kent B. Thomas
Title: EVP/General Counsel


By: /s/ Danny Norris    
Name: Danny Norris
Title: VP/Finance








DELEK MARKETING & SUPPLY, LP


Ву:
DELEK MARKETING GP, LLC,
its general partner







By: /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: EVP/General Counsel and Secretary




By: /s/ Assaf Ginzburg    
Name: Assaf Ginzburg
Title: EVP/Chief Financial Officer





HOU02:1274125    [Signature Page to Throughput and Tankage Agreement (Tyler
Terminal and Tankage)]

--------------------------------------------------------------------------------




Exhibit A
Tankage
See attached.





HOU02:1274125    - A-1-

--------------------------------------------------------------------------------



Group A Tankage
 
 
 
 
 
Tank #
Location
Assigned Service
Piped For
Size (BBL)
Usable capacity
 
01-T-
6
West Tank Farm
JP8
Diesel & Gasoline & Trim Components
10,000
8,024
 
01-T-
7
West Tank Farm
Jet A
Diesel & Gasoline & Trim Components
10,000
7,457
 
01-T-
8
West Tank Farm
Jet A
Diesel & Gasoline & Trim Components
10,000
7,449
 
01-T-
11
West Tank Farm
Carbon Black Oil
Carbon Black Oil
20,000
16,995
 
01-T-
12
West Tank Farm
Ultra Low Sulfur Diesel
Distillate
20,000
12,601
 
01-T-
13
West Tank Farm
Ultra Low Sulfur Diesel
Distillate
80,000
74,329
 
01-T-
16
West Tank Farm
Gas Oil/Topped Crude
Gas Oil/ Topped Crude
80,000
72,768
 
01-T-
17
West Tank Farm
Ultra Low Sulfur Diesel
Distillate
55,000
50,568
 
01-T-
19
West Tank Farm
Topped Crude/Gas Oil
Topped Crude/Gas Oil
55,000
50,822
 
01-T-
37
North Tank Farm
Av Gasoline Blending
Lt.Cat/Reformate,Lt Alkylate,Xfrs,AvGas
10,000
8,996
 
01-T-
39
West Tank Farm
Commercial Butane
Commercial Butane
1,500
1,446
 
01-T-
40
West Tank Farm
Commercial Butane
Commercial Butane
1,000
971
 
01-T-
41
West Tank Farm
Commercial Butane
Commercial Butane
750
682
 
01-T-
44
West Tank Farm
Propane
Propane
1,500
1,634
 
01-T-
46
North Tank Farm
Ethanol
Ethanol
5,000
4,461
 
01-T-
47
North Tank Farm
Ethanol
Ethanol
5,000
4,468
 
01-T-
50
West Tank Farm
Propane
Propane
750
682
 
01-T-
51
West Tank Farm
Propane
Propane
750
682
 
01-T-
52
West Tank Farm
Sub grade 84
Blended Gasoline,H.T Hvy St Run,Isom
20,000
18,072
 
01-T-
53
West Tank Farm
Hydrotreated HSR naphtha
Blended Gasoline,H.T Hvy St Run,Isom
20,000
17,857
 
01-T-
54
West Tank Farm
Hydrotreated HSR naphtha
H.T.Heavy St Run
20,000
17,131
 
01-T-
55
West Tank Farm
Hydrotreated HSR naphtha
H.T.Heavy St Run
20,000
17,966
 
01-T-
58
North Tank Farm
Aviation Gasoline
Lt.Cat/Reformate,Lt Alkylate,Xfrs
10,000
8,960
 
01-T-
59
North Tank Farm
L.Alkylate
Lt.Cat/Ref./Lt.Alky,Plat,Xfrs
10,000
7,753
 
01-T-
60
North Tank Farm
FCC Gasoline /Total Alkylate
Lt.Alkylate, Lt Cat/Reformate RD
20,000
18,268
 
01-T-
61
North Tank Farm
Platformate
Any Platformate RD
20,000
18,215
 
01-T-
62
North Tank Farm
FCC Gasoline /Total Alkylate
Lt.Cat/Reformate RD
56,000
48,184
 
01-T-
63
North Tank Farm
Platformate
Any Plat/Tot.Alkylate RD
56,000
48,849
 
01-T-
64
West Tank Farm
Coker Naphtha
Coker Naphtha
3,500
3,179
 
01-T-
65
West Tank Farm
Coker Naphtha
Coker Naphtha
3,500
3,179
 
01-T-
66
North Tank Farm
GHT Charge
GHT Charge
55,221
48,580
 
01-T-
67
West Tank Farm
DHT Charge
DHT Charge
10,000
9,711
 
01-T-
68
West Tank Farm
Aviation Gasoline
Aviation Gasoline
10,000
8,558
 
01-T-
69
West Tank Farm
VTB Heavy
VTB Heavy
10,000
9,642
 
01-T-
103
Alky Tank Farm
Isobutane
No Piping Changes
1,000
975
 


HOU02:1274125    - A-2 -

--------------------------------------------------------------------------------



01-T-
104
Alky Tank Farm
Isobutane
No Piping Changes
1,000
975
 
01-T-
105
Alky Tank Farm
Isobutane
No Piping Changes
1,000
975
 
01-T-
106
Alky Tank Farm
Isobutane
No Piping Changes
1,000
997
 
01-T-
107
Alky Tank Farm
Isobutane
No Piping Changes
1,000
997
 
01-T-
115
Subgrade 84
Subgrade 84
Blended Gasoline, Trim Butane/Isom
24,000
21,420
 
01-T-
116
Subgrade 84
Subgrade 84
Blended Gasoline, Trim Butane/Isom
24,000
21,393
 
01-T-
118
Aviation Tank Farm
L Alkylate
L Alkylate
6,000
5,224
 
01-T-
122
Sales Tank Farm
Unlead 87
Blended Gasoline, Trim Butane/Isom
10,000
8,994
 
01-T-
123
Sales Tank Farm
B100
Blended Gasoline, Trim Butane/Isom
10,000
8,735
 
01-T-
124
Sales Tank Farm
Subgrade 91
Blended Gasoline, Trim Butane/Isom
10,000
8,977
 
01-T-
125
Sales Tank Farm
Subgrade 91
Blended Gasoline, Trim Butane/Isom
10,000
8,969
 
01-T-
126
West Tank Farm
Lt Cycle oil
Distillate, Lt.Cat/Reformate,Isom/Gas Oil
80,000
75,065
 
01-T-
127
West Tank Farm
Gas Oil
Gas Oil/ Topped Crude
80,000
76,872
 
01-T-
129
Alky Tank Farm
Olefins
No Piping Changes
1,500
1,500
 
01-T-
130
Alky Tank Farm
Olefins
No Piping Changes
1,500
1,500
 
01-T-
131
Alky Tank Farm
Olefins
No Piping Changes
1,500
1,500
 
01-T-
132
Alky Tank Farm
Olefins
No Piping Changes
1,500
1,500
 
01-T-
133
Alky Tank Farm
Olefins
No Piping Changes
1,500
1,500
 
01-T-
134
West Tank Farm
JP8
Kerosene Rundown
3,000
2,504
 
01-T-
135
West Tank Farm
JP8
Kerosene Rundown
3,000
2,520
 
01-T-
136
North Tank Farm
FCC Gasoline /Total Alkylate
Lt.Cat/Ref./Lt.Alky,Plat,Xfrs
20,000
18,136
 
01-T-
137
North Tank Farm
L Alkylate
Lt.Cat/Ref./Lt.Alky,Plat,Xfrs
20,000
18,032
 
01-T-
150
Pipeline Tank Farm
Ultra Low Sulfur Diesel
Distillate, Kerosene
35,000
33,366
 
01-T-
151
Pipeline Tank Farm
Platformate
Platformate
33,800
30,631
 
01-T-
152
Pipeline Tank Farm
Kerosene (JP8)
Kerosene
35,000
33,241
 
01-T-
153
Pipeline Tank Farm
Kerosene (JP8)
Gasoline , Kerosene
33,800
33,070
 
01-T-
155
Pipeline Tank Farm
Subgrade 84
Gasoline
65,000
58,735
 
01-T-
156
Pipeline Tank Farm
DHT Charge
Distillate, Gasoline,Kerosene
65,000
58,881
 
01-T-
160
Crude Tank Farm
Crude Oil
Crude Oil
80,000
74,357
 
01-T-
161
Crude Tank Farm
FBR Naphtha
Crude Oil/ FBR
80,000
74,135
 
01-T-
162
Crude Tank Farm
Crude Oil
Crude Oil
80,000
74,372
 
01-T-
163
Crude Tank Farm
Crude Naphtha (Full Boiling Range)
Crude Naphtha
80,000
74,272
 
01-T-
164
West Tank Farm
Light Straight Run
Light Straight Run
31,000
28,449
 
01-T-
165
Alky Tank Farm
Olefins
No Piping Changes
1,500
1,407
 
01-T-
166
Alky Tank Farm
Olefins
No Piping Changes
1,500
1,405
 
01-T-
167
Alky Tank Farm
Commercial Butane
No Piping Changes
4,000
4,022
 
01-T-
169
West Tank Farm
LSR or Isomate RD
Isomate RD
22,000
21,465
 


HOU02:1274125    - A-3 -

--------------------------------------------------------------------------------



01-T-
170
Alky Tank Farm
Isobutane
No Piping Changes
1,500
1,616
 
01-T-
171
Alky Tank Farm
Isobutane
No Piping Changes
1,500
1,616
 
01-T-
180
Alky Tank Farm
Propane
No Piping Changes
2,200
2,268
 
01-T-
181
Alky Tank Farm
Propane
No Piping Changes
2,200
2,267
 
01-T-
182
Alky Tank Farm
PP mix
No Piping Changes
1,500
1,602
 
01-T-
183
Alky Tank Farm
PP mix
No Piping Changes
1,500
1,602
 
01-T-
101A
Alky Tank Farm
Off Spec Propane
No Piping Changes
1,000
969
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Group B Tankage
 
 
 
 
 
Tank #
Location
Assigned Service
Piped For
Size (BBL)
Usable capacity
 
01-T-
1
West Tank Farm
Waste Water Holding
Waste Water Holding
5,000
4,075
 
01-T-
3
West Tank Farm
Recovered oil
Recovered oil
5,000
3,200
 
01-T-
4
West Tank Farm
Recovered oil
Recovered oil
5,000
3,186
 
01-T-
5
West Tank Farm
Waste Water Holding
Materials Unloaded From Trucks
10,000
8,027
 
01-T-
14
West Tank Farm
Waste Water Holding
Waste Water Holding
80,000
80,000
 
01-T-
21
West Tank Farm
Oily Water
Water From Recovery Wells
2,500
2,591
 
01-T-
26
West Tank Farm
Oily Water
Water From Recovery Wells
2,500
2,591
 
01-T-
56
West Tank Farm
Waste Water Holding
Inactive
1,500
1,300
 
01-T-
119
Sulfuric Acid Area
Fresh Sulfuric Acid
Fresh/Spent Sulfuric Acid
500
467
 
01-T-
120
Sulfuric Acid Area
Fresh Sulfuric Acid
Fresh/Spent Sulfuric Acid
500
467
 
01-T-
168
West Tank Farm
Sour Water Holding Tank
Sour Water
2,500
 
 
01-T-
173A
Sulfuric Acid Area
Spent Acid
Spent Acid
500
504
 




HOU02:1274125    - A-4 -

--------------------------------------------------------------------------------




Exhibit B
Ancillary Services Fees
Ancillary Services and Ancillary Services Fees as agreed upon by the Parties
from time to time.



HOU02:1274125